                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO



LOYDALE KIRVEN,

                Plaintiff,

vs.                                                                   No. CIV 06-1212 JB\WDS

CURRY COUNTY DETENTION CENTER,
WARDEN JOHNSON,
CRIS SENA, et al., in their individual
and official capacities,

                Defendants.

 MEMORANDUM OPINION AND ORDER STRIKING MOTION FOR SETTLEMENT
                        CONFERENCE

        THIS MATTER comes before the Court sua sponte on the Plaintiff’s Motion for

Settlement Conference, filed January 25, 2019 (Doc. 102)(“Motion”). The Court will strike the

Motion. The Court will also prohibit Plaintiff Loydale Kirven from submitting any further filings

in this closed case.

        Kirven instituted this proceeding by filing a hand-written Complaint on December 11, 2006

(Doc. 1). The Court adopted the United States Magistrate Judge’s Proposed Findings and

Recommended Disposition, filed October 23, 2008 (Doc. 50), and dismissed the case, see Order,

filed December 31, 2008 (Doc. 55). The Court entered Final Judgment on December 31, 2008.

See Judgment, filed December 31, 2008 (Doc. 56). The United States Court of Appeals for the

Tenth Circuit affirmed the Court’s dismissal of this case by Mandate entered on August 28, 2009

(Doc. 66). Kirven filed a Motion to Reopen Case under rule 60(b) of the Federal Rules of Civil

Procedure on November 23, 2011 (Doc. 68)(“Motion to Reopen”). The Court denied the Motion




                                                  
to Reopen in its Memorandum Opinion and Order, filed September 26, 2011 (Doc. 94). Kirven

did not appeal the Court’s September 26, 2011, decision. Kirven filed his Motion for Settlement

Conference on January 25, 2019 (Doc. 102). Kirven’s Motion, in its entirety, states: “Now come

Plaintiff praying this Court grant this Settlement Conference at whatever is just deem or proper.”

Motion for Settlement Conference at 1. This case has been closed since December 31, 2008. See

Judgment, filed December 31, 2008 (Doc. 56). The Court denied Kirven’s 2011 request to reopen

the case, and Kirven did not challenge that determination. There is no pending proceeding in

which the Court could conduct a settlement conference.

       The Court has inherent authority to manage its docket, including the authority to strike

filings. See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962); United States v. Schneider,

594 F.3d 1219, 1226 (10th Cir. 2010)(“The power of district courts to manage their dockets is

deeply ingrained in our jurisprudence.”); Kitson v. Bank of Edwardsville, 240 F.R.D. 610, 611

(S.D. Ill. 2006)(Murphy, C.J.)(holding that court has inherent power to strike party’s submissions

other than pleadings). Exercising its inherent authority, the Court will strike Kirven’s Motion for

Settlement Conference.

       The Court will also prohibit Kirven from submitting any further filings in this case. The

Court will not permit Kirven to file anything in this proceeding until further Court order. The

Court has given Kirven a full and fair opportunity to litigate his claims, and the time has long since

run to appeal the Court’s determinations. See Fuentes v. Chavez, 314 F. App’x 143, 145 (10th

Cir. 2009)(“There is a limit to how many bites even a pro se plaintiff can have at the apple.”). See

also Steiner v. Concentra, Inc., 195 F. App’x 723, 727-28 (10th Cir. 2006). The Court will direct

the Clerk to return, unfiled, any further submissions by Kirven in this case.




                                                -2-
        IT IS ORDERED that: (i) Plaintiff’s Motion for Settlement Conference, filed January 25,

2019 (Doc. 102), is stricken; (ii) Plaintiff Loydale Kirven is prohibited from submitting any further

filings in this case; and (iii) the Clerk is directed to return, unfiled, any further submissions received

from Plaintiff Loydale Kirven in this case.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE


Parties and counsel:

Loydale Kirven
Clovis, New Mexico

        Plaintiff pro se

Jonlyn M. Martinez
Law Firm of Jonlyn M. Martinez
Albuquerque, New Mexico

        Attorney for Defendants




                                                  -3-
